In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-16-00322-CV


            IN THE INTEREST OF R.A.L., M.N.M., AND J.A.M., CHILDREN,


                           On Appeal from the 64th District Court
                                    Hale County, Texas
          Trial Court No. A40486-1508, Honorable Robert W. Kinkaid, Jr., Presiding

                                  November 15, 2016

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      L.L., the mother of R.A.L., M.N.M., and J.A.M., appeals the trial court’s order

terminating her parental rights to the three children. L.L.’s appointed counsel has filed a

brief in conformity with Anders v. California rendering his professional opinion that any

issue that could be raised on appeal is frivolous and without legal merit. See 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).            L.L.’s counsel avers that he has

zealously reviewed the record in this matter and can find no arguable points of appeal.

Counsel has filed a motion to withdraw and provided L.L. with a copy of the brief.

Further, counsel has advised L.L. that she has the right to file a pro se response to the
motion to withdraw and Anders brief. The Court has likewise advised L.L. of this right.

Additionally, L.L.’s counsel has certified that he has provided appellant with a copy of

the record to use in preparation of a pro se response. See Kelly v. State, 436 S.W.3d
313, 321–22 (Tex. Crim. App. 2014). L.L. has not favored the Court with a response.

      This Court has long held that an appointed attorney in a termination case might

discharge her professional duty to her client by filing a brief in conformity with the

Anders process. See In re A.W.T., 61 S.W.3d 87, 88–89 (Tex. App.—Amarillo 2001, no

pet.) (per curiam). Likewise, other intermediate appellate courts have so held. See

Sanchez v. Tex. Dep’t of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex.

App. LEXIS 2162, at *1, (Tex. App.—Austin Mar. 24, 2011, no pet.) (mem. op.); In re

L.K.H, No. 11-10-00080-CV, 2011 Tex. App. LEXIS 1706, at *2–4, (Tex. App—Eastland

Mar. 10, 2011, no pet.) (per curiam) (mem. op.); In re D.D., 279 S.W.3d 849, 849–50

(Tex. App.—Dallas 2009, pet. denied); In re D.E.S., 135 S.W.3d 326, 326–27 (Tex.

App.—Houston [14th Dist.] 2004, no pet.).

      Pursuant to our obligation described in In re D.D., 279 S.W.3d at 850, we too

reviewed the appellate record in search of arguable issues for appeal. Yet, no arguable

issue was found.     We concur with counsel’s representation that L.L.’s appeal is

meritless due to the absence of reversible error.

      Accordingly, the order of termination is affirmed. However, we deny the motion

to withdraw filed by L.L. See In re P.M., ___ S.W.3d ___, 2016 Tex. LEXIS 236, at *7-8

(Tex. 2016) (per curiam) (holding that (1) the right to appointed counsel under Section

107.013(a) of the Texas Family Code includes the exhaustion of appellate remedies

through the Texas Supreme Court, (2) counsel’s belief that his client has no grounds to



                                            2
seek further review alone is not good cause to permit counsel’s withdrawal, and (3)

appointed counsel’s obligations can be satisfied by filing a petition for review with the

Supreme Court comporting with Anders).



                                                Per Curiam




                                            3